Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-15 and 17-20 are distinguishable over the prior art.  As per claims 1, 8 and 15, the closest prior art is Levinson et al. (US 2017/0248963) which discloses the subject matter as set forth in the previous Office action except for the added subject matter directed to the details of determining of the first probability of environmental change by comparing the global map and the local map as claimed.  Claims 3-7, 10-14 and 17-20 are distinguishable based at least on their dependency on claims 1, 8, 15, respectively.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 202/137483 discloses a map update method and system using an autonomous driving robot by executing the map update of the autonomous driving robot according to the driving route based on the accumulated environmental change probability distribution for each area each time the map is updated.  Luft et al. (“Detecting Changes in the Environment Based on Full Posterior Distributions Over Real-Valued Grid Maps”) provides general background information regarding robotic navigation and changing environmental mapping.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661